Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,787938. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 in the instant application and claim 1 in the patent teaches { display, on a display of a first electronic device, a selectable user interface (UI) item within a contact information page for a contact; receive user input indicative of a selection of the selectable UI item; and in response to receiving the user input, initiate a video conference between the first electronic device and a second electronic device (reads on: allows the first device to conduct a video conference with a second device, presenting a selectable user-interface (UI) item for initiating the video conference on a display screen of the first device; upon receiving a selection of the selectable UI item)}. The instant application is broader then the patent however claims 9-10 in the instant application in combination with claim 1 in the instant application will teach {initiating the video conference by displaying a full screen presentation of a first video captured by a camera of the first device on the display screen; and starting the video conference by displaying a transition animation that begins with full screen presentation of the first video, shrinks the first video in size to reveal a full screen presentation of a second video from the second device behind the first video, and ends with a smaller presentation of the first video at least partially overlapping the full screen presentation of the second video} limitation in the patent. Therefore, it would have been obvious to one with ordinary skill in the art to combine claims 9 and 10 with claim 1 in order to obtain the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 10-11, 13, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila (US 20080068447) in view of Van OS et (US 20090228825).
Regarding claim 1, Mattila teaches, a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to (abstract): 
display, on a display of a first electronic device, a selectable user interface (UI) item within a contact page for a contact (Fig. 3A and Fig. 6 and Paragraph 59); 
receive user input indicative of a selection of the selectable UI item (Paragraph 59); and 
in response to receiving the user input, initiate a video conference between the first electronic device and a second electronic device (Paragraph 59-60, 62, Fig. 6).
Mattila does not explicitly teach contact information page as claimed.
Van OS et in the same art of endeavor teaches a Contact information page within user selectable interface (Fig. 6A and 6C and Paragraph 190 and 205, 207).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Mattila with Van OS et in order to improve the system and enhance the user’s call experience.
Regarding claim 2, Mattila in view of Van OS et teaches, wherein: the display comprises a touchscreen; and the user input comprises a user touching the touchscreen (Mattila Paragraph 32 and Van: Fig. 6A and 6C).
Regarding claim 3, Mattila in view of Van OS et teaches, display, via the display of the first electronic device, a contacts list (Van: Paragraph 70,90, 92 and 191); receive a second user input indicative of a selection to view the contact information page for the contact; and in response to receiving the second user input, display the contact information page (Van: Fig. 6C).
Regarding claim 6, Mattila in view of Van OS et teaches, display, via the display of the first electronic device, a second selectable UI item in the contact information page (Van: Fig. 6A); receive a second user input indicative of a selection of the second selectable UI item; and in response to receiving the second user input, initiate an audio call between the first electronic device and the second electronic device (Van: Fig. 6A).

Regarding claim 7, Mattila in view of Van OS et teaches, wherein the first electronic device comprises a mobile phone, a tablet, a laptop computer, or a personal digital assistant (Van: Paragraph 4).
Regarding claim 8, Mattila in view of Van OS et teaches, displaying content corresponding to a hold stage; and after a user of the second electronic device accepts the video conference (Mattila: Paragraph 39-40, 69 and Fig. 4-5), displaying an animation to visually indicate initiation of the video conference (Paragraph 57).
	Regarding claim 10, see claim 1 rejection.
	Regarding claim 11, see claim 2 rejection.
	Regarding claim 13, see claim 3 rejection.
	Regarding claim 15, see claim 7 rejection.
	Regarding claim 16, see claim 1 rejection.
	Regarding claim 17, see claim 2 rejection.
	Regarding claim 18, see claim 3 rejection.
	Regarding claim 19, see claim 8 rejection.
Claims 4-5, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila (US 20080068447) in view of Van OS et (US 20090228825) in view of Peh (US 20100087230).
Regarding claim 4, Mattila in view of Van OS et teaches, display, contact list via the display of the first electronic device.
Mattila in view of Van OS et does not teach display, via the display of the first electronic device, a call history list comprising a plurality of contacts, wherein the plurality of contacts comprises the contact; receive a second user input indicative of a selection the contact in the call history list; and in response to receiving the second user input, display the contact information page.
Peh in the same art of endeavor teaches display of the first electronic device, a call history list comprising a plurality of contacts, wherein the plurality of contacts comprises the contact page (Paragraph 100, Fig. 8, 13); receive a second user input indicative of a selection the contact in the call history list; and in response to receiving the second user input, display the contact information page (Fig. 13 and Paragraph 104-105).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Mattila with Van with Peh in order to improve the system and enhance the user’s call experience.
Regarding claim 5, Mattila in view of Van OS et in view of Peh teaches, wherein the plurality of contacts corresponds to users of electronic devices with which the first electronic device has had a prior video conference, audio call, or both (Peh: Fig. 13).
Regarding claim 14, see claim 4 rejection.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila (US 20080068447) in view of Van OS et (US 20090228825) in view of Zinn (US 20070264977).


Regarding claim 12, Mattila in view of Van OS et teaches, selecting an item on UI.
Mattila in view of Van does not teach cause the selectable UI item to highlighting at least a portion of the selectable UI item in response to receiving the user input.
	Zinn in the same art of endeavor teaches the above (Paragraph 17).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Mattila with Van with Zinn in order to improve the system and allow the user to easily identify that he/she selected the desired item.
Claims 9, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila (US 20080068447) in view of Van OS et (US 20090228825) in view of Chantting (US 7,982762).
	Regarding claim 9, Mattila in view of Van OS et teaches, video call.
Mattila in view of Van does not teach the content corresponding to the hold stage comprises a first video captured by a camera of the first electronic device; and the animation starts with reducing a size of the first video while displaying the first video and ends with displaying the first video overlapping at least a portion of a second video captured by the second electronic device.
Chatting in the same art of endeavor teaches upon connected to the emote user, reducing the size of the video and displaying the first video overlapping at least a portion of a second video captured by the second electronic device (Fig. 6).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Mattila with Van with Chatting in order to improve the system and allow the user to view PIP during the video call which will enhance the user’s experience. 
Regarding claim 20, see claim 9 rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652